Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No 15217002. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose the function and structure of the claims of the instant application to those having ordinary skill in the art. 
As illustrated in the table below, for example regarding Claim 1 of instant application, Claim 1 of copending application teaches the same database updating system. The difference is instant application 15698320 doesn’t have addition metadata in a similar process of performing the updating.								Therefore, it would have been obvious to one of ordinary skill in the art at the 
12/23/2020 – 15217002 – claim 1
12/23/2020 – 15216538 – claim 1
A system for enabling multiple third-party data services to update custom data objects, the apparatus comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: output a list of data field names associated with a [[the]] data object in response to an explicit selection to display the list of data field names associated with the data object by a user; output, in response to explicit selections of a first third-party data service, from a plurality of third-party data services, and an associated first data service object by the user, [[the]] a list of first data service field names the explicit user selections of the first third- party data service and the associated , from the plurality of third-party data services, and an associated second data service object by the user, [[the]] a list of second data service field names the explicit user selections of the second third-party data service and the associated , which corresponds to a first data field name that is explicitly selected from the outputted list of first data field names by the user, and a first data service field, which corresponds to a first data service field name that is explicitly selected from the outputted list of first data service field names by the user; store second , which corresponds to a second data field name that is explicitly selected from the outputted list of second data field_ names by the user, and a second data service field, which corresponds to a second data service field name that is explicitly selected from the outputted list of second data service field names by the user; and Page 2 of 16Application. No. 15/217,002update an instance of the data object by using: i) the first metadata, and any field names that are in both the outputted list of data field names and the outputted list of first data service field names, to send the instance of the data object to the first third-party data service, to receive the instance of the first data service object from the first third-party data service, and to update the instance of the data object with corresponding data in the instance of the first data service object, and by using ii) the second metadata, and any field names that are in both the outputted list of data field names and the outputted list of second data service field names, to send the instance of the data object to the second third-party data service, to receive the instance of the second data service object from the second third-party data service, and to update the instance of the data object with corresponding data in the instance of the second data service object.
one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: output, by a database system to a user device, a list of data field names associated with a [[the]] data object in response to receiving an explicit selection to display the list of data field names associated with the data object by a user; output, by the database system to the user device, a list of data service field names explicit user selections of a third-party data service and, which corresponds to a data field name that is explicitly selected by the user from the outputted list of data field names, and a [[the]] data service field, which corresponds to a data service field name that is [[being]] explicitly selected by the user from the outputted list of data service field names; and cause, by the database system, an instance of the data object to be updated by using the metadata, and any field names that are in both the outputted list of data field names and the outputted list of data service field names, to send the instance of the data object to the third-party data service, to receive the instance of the data service object from the third-


Regarding claim 2, 
12/23/2020 – 15217002 – claim 2
12/23/2020 – 15216538 – claim 2
The system of claim 1, comprising further instructions, which when executed, cause the one or more processors to output an option to select from [[a]] the plurality of third-party data services comprising the first third-party data service and the second third-party data service.
The system of claim 1, comprising further instructions, which when executed, cause the one or more processors to output, by the database system to the user device, an option to select from a plurality of third-party data services comprising the third-party data service.




12/23/2020 – 15217002 – claim 3
12/23/2020 – 15216538 – claim 3
The system of claim 1, wherein at least one of the data object comprises the first data field, and the first data field is associated with the data object via a foreign key.
The system of claim 1, wherein at least one of the data object comprises the data field, and the data field is associated with the data object via a foreign key.


Regarding claim 4, 
12/23/2020 – 15217002 – claim 4
12/23/2020 – 15216538 – claim 4
The system of claim 1, wherein storing the first metadata that maps between the first data field and the first data service field comprises verifying a compatibility between the first data field and the first data service field, mapping from the first data field to the first data service field, calculating a confidence score based on reverse mapping from the first data service field to the first data field, and mapping from the first data service field to the first data field in response to a determination that the confidence score meets a specified threshold.
The system of claim 1, wherein storing the metadata that maps between the data field and the data service field comprises verifying a compatibility between the data field and the data service field


Regarding claim 5, 
12/23/2020 – 15217002 – claim 4
12/23/2020 – 15216538 – claim 5
The system of claim 1, wherein storing the first metadata that maps between the first data field and the first data service field comprises verifying a compatibility between the first data field and the first data service field, mapping from the first data field to the first data service field, calculating a confidence score based on reverse mapping from the first data service field to the first data field, and mapping from the first data service field to the first data field in response to a determination that the confidence score meets a specified threshold.
The system of claim 1, wherein storing the metadata that maps between the data field and the data service field comprises mapping from the data field to the data service field, calculating a confidence score based on reverse mapping from the data service field to the data field, and mapping from the data service field to the data field in response to a determination that the confidence score meets a specified threshold.


Regarding claim 6, 
12/23/2020 – 15217002 – claim 5
12/23/2020 – 15216538 – claim 6
The system of claim 1, wherein the first metadata comprises at least one of first metadata that maps between the first data 




Regarding claim 7, 
12/23/2020 – 15217002 – claim 7
12/23/2020 – 15216538 – claim 7
The system of claim 1, comprising further instructions, which when executed, cause the one or more processors to output at least one of the first metadata and the second metadata in response to a selection of at least one of another data object and another third-party data service.
The system of claim 1, comprising further instructions, which when executed, cause the one or more processors to output, by the database system to the user device, the metadata in response to receiving a user selection of at least one of another data object and another third-party data service.

All corresponding product claims 8-14 and method claims 15-20 are rejected similarly as above. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-11,13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20070260628, Fuchs et al. (hereinafter Fuchs), US 20160224615 A1; Rehman; Muhammad et al. (hereinafter Reh), US 20140282100 A1; Beechuk; Scott D. et al. (hereinafter Beechuk) and Cui; Weiyi et al.; US 20140047351 A1 (hereinafter Cui)
 Regarding claim 1, Fuchs teaches A system for enabling a third-party data service to update custom data objects, the apparatus comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: ( Fuchs [0159] processor; [0160] memory ) ,								output, by a database system to a user device, a … data fields associated with the data object in response to receiving a explicit selection … of the data object by a user ( Fuchs ( Gil [FIG.1&3] shows explicit user selection/requests and corresponding systems response/output [0094] A point to note is that, whereas FIG. 3 illustrates a process wherein a user request is received, and then the appropriate links to third-party sources are invoked and the resulting set of information is used to create the virtual database, it will be evident that in other embodiments, the integration of data output, by the database system to the user device, a … data service …object, associated with … a third-party data service; (Fuchs [0042] Database System allows map information or third-party files from many sources to be intelligently combined in real-time, and then presented to the user in response to a user's request. [Fig.5] System determines (based on the user input, hence it is derived from the user selection) which Third party sources are needed to respond to user request, then retrieves the data from a third-party; [0046] third-party data providers to link their data (data service object) to a feature within the base map or file-of-reference through the use of a unique identifier)										store, by the database system, metadata that maps between a data field  and data service field associated with the data service object; ( Fuchs [0087] The information used to retrieve information from the various files for each object in memory is the common name, longitude, latitude, or other information for that item (these represent the object and corresponding field relationship in the instant application ; The user selected data field being explicitly selected from the outputted data fields ( Gil [FIG.1&3] shows explicit user selection/requests and corresponding systems response/output [0094] A point to note is that, whereas FIG. 3 illustrates a process wherein a user request is received, and then the appropriate links to third-party sources are invoked and the resulting set of information is used to create the virtual database, it will be evident that in other embodiments, the integration of data can be performed in a different manner. For example, in accordance with some embodiments, at the time of receiving a first user query a preliminary set of links can be created to an initial set of third-party data. If the user makes a more detailed request, then additional sources can be included, with additional data, and additional links, to satisfy that more and cause, by the database system, an instance of the data object to be updated by using the metadata… to send … data object to the user selected third-party data service and to receive … data service object from the third-party data service. ( Fuchs [0157] In response to a user request the application server provides the appropriately updated and integrated information. Depending on the particular embodiment, the update can be either pushed, or pulled, to or from the end user. Using this update technique, POIs and associated content can be intelligently searched and examined before being selected in response to a particular user request. Third-party applications can be shipped with media containing the latest POI data available from the POI source at the time the application is created; [FIG. 10] shows the use of ULROs (metadata) in a process which involves a request for data to the third-party data service and receiving a response of data from the third-party data service, hence the metadata is used in updating the user request).									But lacks explicitly and orderly teaching data service fields associated with the data service object in response to receiving a second user selection of the third-party data service; the user selected data service field being selected from the outputted data service fields; and to update the instance of the data object with corresponding data in the instance of the data service object.								and data service fields associated with the data service object in response to receiving an explicit selections of the third-party data service and the data service object by the user. (Reh [0051] However, if at 418, it is determined that third party data is to be imported, the system received input from the user regarding a third party data source. For example, the user may be taken to a separate third-party-import user interface. The user may then be able to define a third party source of interest. For example, the third party source may be another enterprise application, say a marketing focused SaaS application, for example. Or, in another example, the third party source may be a social media page associated with the customer, say a Twitter.RTM. feed. The user may provide a specific URL from which to import data, in other embodiments. [0056] FIG. 6 is an example process flow illustrating how data is retrieved from external sources. At 601, metadata associated with one or more data objects of an external source is correlated with a particular connector and with one or more data elements of a particular report of the enterprise platform 302. For example, during set-up, a system administrator may identify a particular third party source, identify a metadata associated with one or more tables of the schema of that third party source and correlate the metadata to a one or more data elements of a particular BI report. This mapping information is stored in the mapping module and frequently consulted when third party data is to be retrieved. Thus, the mapping module may be continually updated with information related to one or more external sources. The mapping may be a one to one mapping, one to many mapping or many to many mapping. In any case, the mapping module is populated with relevant metadata information of the third party source such that the appropriate third party data source is and the data service field being explicitly selected from the outputted data service fields; (Reh [FIG.2] show the corresponding interfaces for the outputted data fields and user selection)  											and to update the instance of the data object with corresponding data in the instance of the data service object. (Rehman [0041] In one or more embodiments, the server instance 204 may also include a mapping module 370 that stores mapping information between one or more database tables (i.e., standard and/or custom objects) and one or more connectors, and similarly mapping information between one or more connectors to one or more third party sources. The mapping may be one to one, one to many or many to many. The mapping module may be consulted to determine a source and/or destination of retrieved data pulled by the connectors from the third party source. [0052] At 422, the system may configure one or more connectors based on the desired third party source, and map the third party source to the connector, and the connector to the desired custom object (423). [0056] This mapping information is stored in the mapping module and frequently consulted when third party data is to be retrieved. Thus, the mapping module may be continually updated with information related to one or more external sources. The mapping may be a one to one mapping, one to many mapping or many to many mapping. In any case, the mapping module is populated with relevant metadata information of the third party source such that the appropriate third party data source is pulled in.[0058,0060,0078] further elaborate on the mapping of data service object to data object)					Therefore, it would have been obvious to one of ordinary skill in the art before the send the instance of the data object to the user selected third-party data service and to receive the instance to the data service object from the third-party data service. ( Cui [FIG.1&2] shows the send and receive communication between user and third party services [0044] The third party services 108 will obtain the contextual information (e.g., from the contextual information 128) and process the contextual information to derive needed business application data output a list of data field names associated with a data object in response to an explicit selection to display the list of data field names associated with the data object by a user; outputted list of data field names and the outputted list of second data service field names, (Beechuk [0034] FIG. 25 shows an example of the record in FIG. 24 with a user interface displaying a plurality of empty data fields upon selection of a publisher action, according to some implementations. [0336] FIG. 25 shows an example of the record in FIG. 24 with a user interface displaying a plurality of empty data fields 2418 upon selection of a publisher action 2406, according to some implementations. As illustrated in FIG. 25, selection of the publisher action 2406 for creating a new contact causes the publisher 2402 to display data fields 2418, including First Name, Last Name, Title, Account, Phone, Email, LinkedIn, and Twitter. Some data fields ...  [0337] FIG. 26 shows an example of the record in FIG. 25 with a user interface displaying a plurality of filled data fields 2418 upon receiving user input, according to some implementations. A user may input values 
Corresponding computer readable medium claim 8 is rejected similarly as claim 1 above. Additional limitations: ( Fuchs [161] computer readable medium )
Corresponding method claim 15 is rejected similarly as claim 1 above.
Regarding claim 2, the combination of Fuchs, Beechuk, Cui and Reh teach The system of claim 1, comprising further instructions, which when executed, cause the one or more processors to output, by the database system to the user device, an option to select from a plurality of third-party data services comprising the third-party data service. (Fuchs [0045 & FIG. 8] Retrieve Third-Party data into the system from one or more Third-Party Sources).
Regarding claim 3, the combination of Fuchs, Beechuk, Cui and Reh teach The system of claim 1, wherein at least one of the data object comprises the data field, and the data field is associated with the data object via a foreign key (Fuchs [0099] In accordance with an embodiment, to better assist in the process of linking multiple sources of data, the virtual database environment can utilize foreign objects (use of foreign keys). Foreign objects may be considered map objects that are provided as third-party data, i.e. they are foreign to the file-of-reference. These foreign objects include foreign attributes, and foreign relationships. Foreign relationships can exist between an object in the file-of-reference and one of the third-party objects, or can exist 
Regarding claim 4, the combination of Fuchs, Cui, Beechuk and Reh teach The system of claim 1, wherein storing the metadata that maps between the data field and the data service field comprises verifying a compatibility between the data field and the data service field (Fuchs [0129] talks about receiving incompatible data from the third party data source (data service field), it then goes on to say if it is incompatible the system can translate the data, hence it has the ability to determine whether the data is incompatible).
Regarding claim 6, the combination of Fuchs, Cui, Beechuk and Reh teach The system of claim 1, wherein the metadata comprises at least one of metadata that maps between the data field and a combination of the data service field and another data service field associated with the data service object, and metadata that maps between a combination of the data field and another data field associated with the data object and the data service field. ( Fuchs [0060] use of ULRO as a type of metadata that links the user database where the initial user request is made with the third party service, can be associated with one or more geographic items. ULROs can be employed to establish traversable links between the file-of-reference (data object/field for user) and the third-party-files (data service object/field) for a broad range of database formats. ULROs can be similarly employed to establish 
Regarding Claim 7, the combination of Fuchs, Cui, Beechuk and Reh teach The system of claim 1, comprising further instructions, which when executed, cause the one or more processors to output, by the database system to the user device, the metadata in response to receiving a user selection of at least one of another data object and another third-party data service.  ( Fuchs [0121]  Service made available by the map provider to an Application Developer. Allows them to register themselves on the content network and search the metadata about a content supplier (third party data supplier) that suits their needs; hence the user has the ability to access/search for metadata by selecting a third-party service & metadata and they can search for metadata, hence the metadata is outputted to them).
Regarding claim 9, the combination of Fuchs, Cui, Beechuk and Reh teach The computer program product of claim 8, wherein the program code comprises further instructions to output, by the database system to the user device, an option to select from a plurality of third-party data services comprising the third-party data service.
Regarding claim 10, the combination of Fuchs, Cui, Beechuk and Reh teach The computer program product of claim 8, wherein at least one of the data object comprises the data field, and the data field is associated with the data object via a foreign key (Fuchs [0099] In accordance with an embodiment, to better assist in the process of linking multiple sources of data, the virtual database environment can utilize foreign objects (use of foreign keys). Foreign objects may be considered map objects that are provided as third-party data, i.e. they are foreign to the file-of-reference. These foreign objects include foreign attributes, and foreign relationships. Foreign relationships can exist between an object in the file-of-reference and one of the third-party objects, or can exist between two third-party objects. Instead of importing these objects into the file-of-reference to make them local, the Virtual Database environment leaves them as foreign objects. When the virtual map is subsequently created, a pointer (use of pointers mirrors the idea of the foreign key pointing the primary key), or similar pointer mechanism is then used to provide the mapping. ).
Regarding claim 11, the combination of Fuchs, Cui, Beechuk and Reh teach The computer program product of claim 8, wherein storing the metadata that maps between the data field and the data service field comprises verifying a compatibility between the data field and the data service field. ( Fuchs [0129] talks about receiving incompatible data from the third party data source (data service field), it then goes on to say if it is incompatible the system can translate the data, hence it has the ability to determine whether the data is incompatible)
Regarding claim 13, the combination of Fuchs, Cui, Beechuk and Reh teach The computer program product of claim 8, wherein the metadata comprises at least one of metadata that maps between the data field and a combination of the data service field and another data service field associated with the data service object, and metadata that maps between a combination of the data field and another data field associated with the data object and the data service field. ( Fuchs [0060] use of ULRO as a type of metadata that links the user database where the initial user request is made with the third party service, can be associated with one or more geographic items. ULROs can be employed to establish traversable links between the file-of-reference (data object/field for user) and the third-party-files (data service object/field) for a broad range of database formats. ULROs can be similarly employed to establish traversable links between two or more third-party files (this entails the "another data field associated with the data object and the data service field") ; [0082] Metadata Registry--In accordance with some embodiments, a metadata registry can be used. In those embodiments that utilize a ULRO (another connection of ULRO's to metadata) , the metadata registry is a registry that identifies third-party data providers, their data content, coverage areas, or quality rating, and an applicable range of ULROs assigned to them). 
Regarding Claim 14, the combination of Fuchs, Cui, Beechuk and Reh teach The computer program product of claim 8, wherein the program code comprises further instructions to output, by the database system to the user device, the metadata in response to receiving a user selection of at least one of another data object and another third-party data service. ( Fuchs [0121]  Service made available by the map provider to an Application Developer. Allows them to register themselves on the content network and search the metadata about a content supplier (third party data 
Regarding Claim 16, the combination of Fuchs, Cui, Beechuk and Reh teach The method of claim 15, wherein the method further comprises outputting, by the database system to the user device, an option to select from a plurality of third-party data services comprising the third-party data service ( Fuchs [0045 & FIG. 8] Retrieve Third- Party data into the system from one or more Third-Party Sources.).
Regarding Claim 17, the combination of Fuchs, Cui, Beechuk and Reh teach The method of claim 15, wherein at least one of the data object comprises the data field, and the data field is associated with the data object via a foreign key (Fuchs [0099] In accordance with an embodiment, to better assist in the process of linking multiple sources of data, the virtual database environment can utilize foreign objects (use of foreign keys). Foreign objects may be considered map objects that are provided as third-party data, i.e. they are foreign to the file-of-reference. These foreign objects include foreign attributes, and foreign relationships. Foreign relationships can exist between an object in the file-of-reference and one of the third-party objects, or can exist between two third-party objects. Instead of importing these objects into the file-of-reference to make them local, the Virtual Database environment leaves them as foreign objects. When the virtual map is subsequently created, a pointer (use of pointers mirrors the idea of the foreign key pointing the primary key), or similar pointer mechanism is then used to provide the mapping. )
Regarding Claim 19, the combination of Fuchs, Cui,Beechuk and Reh teach The method of claim 15, wherein the metadata comprises at least one of metadata that maps between the data field and a combination of the data service field and another data service field associated with the data service object, and metadata that maps between a combination of the data field and another data field associated with the data object and the data service field. ( Fuchs [0060] use of ULRO as a type of metadata that links the user database where the initial user request is made with the third party service, can be associated with one or more geographic items. ULROs can be employed to establish traversable links between the file-of-reference (data object/field for user) and the third-party-files (data service object/field) for a broad range of database formats. ULROs can be similarly employed to establish traversable links between two or more third-party files (this entails the "another data field associated with the data object and the data service field") ; [82] Metadata Registry--In accordance with some embodiments, a metadata registry can be used. In those embodiments that utilize a ULRO (another connection of ULRO's to metadata) , the metadata registry is a registry that identifies third-party data providers, their data content, coverage areas, or quality rating, and an applicable range of ULROs assigned to them).
Regarding Claim 20, the combination of Fuchs, Cui,Beechuk and Reh teach The method of claim 15, wherein the method further comprises outputting, by the database system to the user device, the metadata in response to receiving a user selection of at least one of another data object and another third-party data service. ( Fuchs [0121]  Service made available by the map provider to an Application Developer. Allows them to register themselves on the content network and search the .



Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Reh, Cui, Beechuk and US20170344745, Wadley Cameron et al. (hereinafter Cameron).
Regarding claim 18, the combination of Fuchs, Cui, Beechuk and Reh teach The system of claim 15, wherein storing the metadata that maps between the data field and the data service field comprises verifying a compatibility between the data field and the data service field, mapping from the data field to the data service field,  ( Fuchs [0113] FIG. 9 shows an illustration of how third-party data can be integrated with additional content in the Database at varying degrees of confidence in accordance with embodiments of the invention; Fuchs [0129] talks about receiving incompatible data from the third party data source (data service field), it then goes on to say if it is incompatible the system can translate the data, reverse mapping is a form of translating / normalizing data so that the data is in the same format, and Fuchs teaches translating incompatible data )										Fuchs and Reh lacks teaching the use of the threshold and confidence score. 	However Cameron teaches the Calculating a confidence score and a determination that the confidence score meets a specified threshold. (Cameron 
Claims 5 and 12 are rejected in a similar fashion as claim 5 above. 


Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered
35 USC § 103
Regarding Applicant’s Argument (pages:8-12): “In that regard, the Examiner suggests that Rehman discloses the features of responding to a user explicitly selecting third-party data services and their data service objects by outputting the data service fields associated with the data service objects, a user explicitly selecting data service fields and updating data objects instances with corresponding data in data service object instances. The Examiner further suggests that Cui discloses the features of sending a data object instance to and receiving a data service object instance from a third party data service. (Office Action, pp. 2-9). While Applicant respectfully disagrees with the Examiner's interpretation of the cited references, in order to expedite prosecution, Applicant has amended independent claim 1 to further clarify the existing distinctions between the cited combination of references and previously presented independent clam 1. To that end, amended independent claim 1 now requires, in part: output[ting], by a database system to a user device, a list of data field_ names associated with a data object in response to receiving an explicit selection to display the list of data field names associated with the data object by a user; output[ting], by the database system to the user device, a list of data service field names associated with explicit user selections of a third-party data service and a data service object, in response to receiving explicit selections of the third-party data service and the data service object by the user; stor[ing], by the database system, metadata that maps between a data field, which corresponds to a data field name that is Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20140282100 A1; Beechuk; Scott D. et al. (hereinafter Beechuk).	
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165